Name: Commission Regulation (EC) No 876/96 of 14 May 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the Agreements concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  animal product
 Date Published: nan

 15. 5. 96 EN Official Journal of the European Communities No L 118/17 COMMISSION REGULATION (EC) No 876/96 of 14 May 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and amending Regulation (EC) No 1474/95 opening and providing for the administration of the tariff quotas in the egg sector and for egg albumin resulting from the Agreements concluded during the Uruguay Round of multilateral trade negotiations whereas Commission Regulation (EC) No 1474/95 f), as last amended by Regulation (EC) No 573/96 (I0), provides in Article 5 that, for the quarter running from 1 April to 30 June 1996, applications for import licences shall be submitted only within a period of 10 days commencing on 15 May, whereas the considerations set out above should also lead to a postponement of this delay until such time as the quantities resulting from the Article XXIV (6) GATT negotiations have been finally estab ­ lished; whereas it is therefore necessary to amend Article 5 of Regulation (EC) No 1474/95; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committee for Milk and Milk Products, and the Manage ­ ment Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 16 (4) thereof, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975, on the common organization of the market in eggs (3), as last amended by Commission Regu ­ lation (EC) No 2916/95 (4), and in particular Article 6 (1 ) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbuminn (*), as last amended by Regu ­ lation (EC) No 2916/95, and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1 600/95 (6), as last amended by Regulation (EC) No 694/96 (7), provides in Article 14 that, for the quarter running from 1 April to 30 June 1996, licence applications in the framework of non-country-specific tariff quotas can be lodged only within a 10-day period beginning on 15 May, Whereas the agreements that are concluded by the Community in the framework of the Article XXFV (6) GATT negotiations (8), will result in a reduction of the quantities that may be imported under some of these quotas in the present quota year, whereas it is appropriate in order to avoid exceeding these quotas to postpone the date for submission of licence applications for the fourth quarter until such date as the quantities have been finally established; whereas it is therefore necessary to amend Article 14 of Regulation (EC) No 1600/95; Article 1 1 . The last sentence of Article 14 ( 1 ) of Regulation (EC) No 1600/95 is replaced by the following: 'However, for the quarter from 1 April to 30 June 1996, licence applications may only be submitted during the 10-day period starting on 27 May'. 2. The last sentence of Article 5 ( 1 ) of Regulation (EC) No 1474/95 is replaced by the following: 'However, for the quarter from 1 April to 30 June 1996, the licence applications may only be lodged during the 10-day period starting on 27 May.' (') OJ No L 148, 28. 6. 1968 , p. 13 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 307, 20 . 12. 1995, p . 10 . (4) OJ No L 305, 19. 12. 1995, p . 49 . 0 OJ No L 282, 1 . 11 . 1975 , p. 104. (6) OJ No L 151 , 1 . 7. 1995, p. 12 . 0 OJ No L 97, 18 . 4. 1996, p. 18 . (8) OJ No L 334, 20. 12. 1995, p. 25 . 0 OJ No L 145, 29 . 6. 1995, p. 19. H OJ No L 80, 30 . 3 . 1996, p . 54. No L 118/18 EN Official Journal of the European Communities 15. 5 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1996. For the Commission Franz FISCHLER Member of the Commission